Order entered October 9, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00880-CV

        IN RE CONNIE AND ALEXANDER PRITCHARD, Relators

          Original Proceeding from the 382nd Judicial District Court
                           Rockwall County, Texas
                       Trial Court Cause No. 1-19-1214

                                    ORDER
                   Before Justices Myers, Molberg, and Evans

      Before the Court is relators’ October 6, 2020 “Emergency Request for

Issuance of a Writ of Supervision and Emergency Motion for a Protective Court

Order” with a “Motion for Invocation of Joint Judicial Jurisdiction, Oversight, and

Custody of the Child.” We construe relators’ filing as a combined petition for writ

of mandamus and emergency motion. We DENY the motion for emergency relief,

including relators’ request for this Court to stay the subject child’s October 10,
2020 overnight visit with his parents. The request for mandamus relief remains

pending.




                                          /s/   DAVID EVANS
                                                JUSTICE